DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2021 has been entered.
 
Status of Claims and Other Notes
Claim(s) 1–3, 5–10, 12–17, 19, and 20 is/are pending.
Claim(s) 4, 11, and 18 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–3, 5–10, 12–17, 19, and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–3, 6–10, 12–14, 16, 17, 19, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim(s) 5, 8, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is dependent from claim 4. However, claim 4 is canceled. The dependency of claim 5 is unclear.
Claim 8 recites the limitation "wherein the current collector comprises at least two tabs which are spaced." Claim 1, which claim 8 is directly dependent, recites the limitation "wherein the tab region and the extended conductive layer form a tab." It is unclear if "at least two tabs" recited in claim 8 is further limiting "a tab" recited in claim 1. The Office recommends the limitation "wherein the current collector further comprises an additional tab, wherein the additional tab is spaced from the tab."
Claim 15 recites the limitation "wherein the current collector comprises at least two tabs which are spaced." Claim 9, which claim 15 is directly dependent, recites the limitation "wherein the tab region and the extended conductive layer form a tab." It is unclear if "at least two tabs" recited in claim 15 is further limiting "a tab" recited in claim 9. The Office recommends the limitation "wherein the current collector further comprises an additional tab, wherein the additional tab is spaced from the tab."

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 is dependent from claim 4. However, claim 4 is canceled. Therefore, claim 5 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claim(s) 1, 8, 9, 12, 15, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US 2005/0284750 A1, hereinafter Nishimura).
Regarding claim 1, Nishimura discloses a current collector (101, [0233]) comprising:
an insulating substrate (104) comprising a main region comprising a first surface and a second surface facing away from the first surface (FIG. 31C, [0097]); and
wherein the insulating substrate (104) comprises a tab region (108) extending outwardly from an end portion of the main region (FIG. 31C, [0237]),
the tab region comprising a first extended surface and a second extended surface (FIG. 31C, [0237]),
the first extended surface extends from the first surface (FIG. 31C, [0237]), and
the second extended surface (108) extends from the second surface (FIG. 31C, [0237]);
wherein a first conductive layer (105) is formed on the first surface (FIG. 31C, [0237]) and
an extended conductive layer (109) is formed on the first extended surface (FIG. 31C, [0237]);
wherein the tab region and the extended conductive layer (109) form a tab (FIG. 31C, [0237]); and
wherein the current collector (101) further comprises a second conductive layer (106) covering the second surface (FIG. 31C, [0237]),
the second extended surface (108) is not provided with the second conductive layer (105, [0237]).
claim 8, Nishimura discloses all claim limitations set forth above and further discloses a current collector:
wherein the current collector (101) comprises at least two tabs (109, 110) which are spaced (FIG. 31C, [0237]).
Regarding claim 9, Nishimura discloses an electrode plate (100) comprising an active layer (102); and a current collector (101), the current collector (101, [0233]) comprises:
an insulating substrate (104) comprising a main region comprising a first surface and a second surface facing away from the first surface (FIG. 31C, [0097]); and
wherein the insulating substrate (104) comprises a tab region (108) extending outwardly from an end portion of the main region (FIG. 31C, [0237]),
the tab region comprising a first extended surface and a second extended surface (FIG. 31C, [0237]),
the first extended surface extends from the first surface (FIG. 31C, [0237]), and
the second extended surface (108) extends from the second surface (FIG. 31C, [0237]);
wherein a first conductive layer (105) is formed on the first surface (FIG. 31C, [0237]) and
an extended conductive layer (109) is formed on the first extended surface (FIG. 31C, [0237]);
wherein the tab region and the extended conductive layer (109) form a tab (FIG. 31C, [0237]);
wherein the active layer (102) is disposed on a surface of the first conductive layer (105) facing away from the insulating substrate (104, [0233]); and
wherein the current collector (101) further comprises a second conductive layer (106) covering the second surface (FIG. 31C, [0237]),
the second extended surface (108) is not provided with the second conductive layer (105, [0237]).
Regarding claim 12, Nishimura discloses all claim limitations set forth above and further discloses an electrode plate:
wherein the active layer (55) is further disposed on a surface of the second conductive layer (54) facing away from the insulating substrate (53, [0097]).
Regarding claim 15, Nishimura discloses all claim limitations set forth above and further discloses an electrode plate:
wherein the current collector (101) comprises at least two tabs (109, 110) which are spaced (FIG. 31C, [0237]).
Regarding claim 16, Nishimura discloses an electrode assembly (300) comprising a first electrode plate (100); a second electrode plate (100); and a separator (301) sandwiched between the first electrode plate (100) and the second electrode plate (100); wherein the first electrode plate (100), the separator (301) and the second electrode plate (100) are stacked or wound to form the electrode assembly (300, [0243]), wherein the first electrode plate (100) comprises an active layer (102); and a current collector (101, [0233]), wherein the current collector (101) comprises:
an insulating substrate (104) comprising a main region comprising a first surface and a second surface facing away from the first surface (FIG. 31C, [0097]); and
wherein the insulating substrate (104) comprises a tab region (108) extending outwardly from an end portion of the main region (FIG. 31C, [0237]),
the tab region comprising a first extended surface and a second extended surface (FIG. 31C, [0237]),
the first extended surface extends from the first surface (FIG. 31C, [0237]), and
the second extended surface (108) extends from the second surface (FIG. 31C, [0237]);
wherein a first conductive layer (105) is formed on the first surface (FIG. 31C, [0237]) and
an extended conductive layer (109) is formed on the first extended surface (FIG. 31C, [0237]);
wherein the tab region and the extended conductive layer (109) form a tab (FIG. 31C, [0237]);
wherein the active layer (102) is disposed on a surface of the first conductive layer (105) facing away from the insulating substrate (104, [0233]); and
wherein the current collector (101) further comprises a second conductive layer (106) covering the second surface (FIG. 31C, [0237]),
the second extended surface (108) is not provided with the second conductive layer (105, [0237]).
Regarding claim 19, Nishimura discloses all claim limitations set forth above and further discloses an electrode assembly:
wherein an active layer (103) is further disposed on a surface of the second conductive layer (106) facing away from the insulating substrate (104, [0233]).

Claim Rejections - 35 USC § 103
Claim(s) 2, 3, 5, 10, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2005/0284750 A1) as applied to claim(s) 1, 9, and 16 above, and further in view of Ravdel et al. (US 2012/0315537 A1, hereinafter Ravdel).
Regarding claims 2, 3, and 5, Nishimura discloses all claim limitations set forth above, but does not explicitly disclose a current collector:
wherein the current collector further has at least one communicating hole passing through the main region or passing through the main region and the first conductive layer;
wherein a conductive structure is infilled in each of the at least one communicating hole; and
wherein the current collector further has at least one communicating hole passing through the main region, or passing through the main region and at least one of the first conductive layer and the second conductive layer.
Ravdel discloses a current collector (1, [0040]) comprising an insulating substrate (10, [0105]) comprising a main region (111), and at least one tab region (110) extending outwardly from an end portion of the main region (111, [0047]); a first conductive layer (30, [0068]); and at least one extended conductive layer (30) extending from the first conductive layer (30, [0040]); wherein the main region (111) comprises a first surface (11) and a second surface (12) facing away from the first surface (11, [0040]); the at least one tab region (110) comprises a first extended surface (11) and a second extended surface (12, [0040]), the first extended surface (11) extends from the first surface (11, [0047]), the second extended surface (12) extends from the second surface (12, [0047]); the first conductive layer (30) covers the first surface (11, [0040]), 
Regarding claims 10 and 13, Nishimura discloses all claim limitations set forth above, but does not explicitly disclose an electrode plate:
wherein the current collector has at least one communicating hole passing through the main region or passing through the main region and the first conductive layer;
wherein the active layer is further disposed on a surface of a second conductive layer facing away from the insulating substrate; and
wherein the current collector further has at least one communicating hole passing through the main region, passing through the main region and at least one of the first conductive layer and the second conductive layer, or passing through the 
Ravdel discloses an electrode plate comprising an active layer (Fig. 11, [0076]); and a current collector (1, [0040]), the current collector (1) comprises an insulating substrate (10, [0105]) comprising a main region (111), and at least one tab region (110) extending outwardly from an end portion of the main region (111, [0047]); a first conductive layer (30,  [0068]); and at least one extended conductive layer (30) extending from the first conductive layer (30, [0040]); wherein the main region (111) comprises a first surface (11) and a second surface (12) facing away from the first surface (11, [0040]); the at least one tab region (110) comprises a first extended surface (11) and a second extended surface (12, [0040]), the first extended surface (11) extends from the first surface (11, [0047]), the second extended surface (12) extends from the second surface (12, [0047]); the first conductive layer (30) covers the first surface (11, [0040]), the at least one extended conductive layer (30) covers the first extended surface (11, [0047]); each of the at least one tab region (110) and the corresponding extended conductive layer (30) form a tab (Fig. 9, [0047]); wherein the active layer (see electrode material, [0075]) is disposed on a surface of the first conductive layer (30) facing away from the insulating substrate (10, Fig. 11);  wherein the current collector (1) has at least one communicating hole (20) passing through the main region (111) or passing through the main region (111) and the first conductive layer (30, [0040]); wherein the active layer (see electrode material, [0075]) is further disposed on a surface of a second conductive layer (40) facing away from the insulating substrate (10, Fig. 11); and wherein the current collector (1) further has at least one communicating hole (20) passing through the main region (111), passing through the main region (111) and at least one of the first conductive layer (30) and the second conductive layer (40), or passing through the main region 
Regarding claims 17 and 20, Nishimura discloses all claim limitations set forth above, but does not explicitly disclose an electrode assembly:
wherein the current collector further has at least one communicating hole passing through the main region or passing through the main region and the first conductive layer;
wherein the current collector further has at least one communicating hole passing through the main region, passing through the main region and at least one of the first conductive layer and the second conductive layer, or passing through the main region, the active layer and at least one of the first conductive layer and the second conductive layer.
Ravdel discloses an electrode assembly (100) comprising a first electrode plate (101); a second electrode plate (102); and a separator (103) sandwiched between the first electrode plate (101) and the second electrode plate (102, [0100]); wherein the first electrode plate (101), the separator (103) and the second electrode plate (102) are stacked or wound to form the electrode assembly (100, [0100]), wherein the first electrode plate (101) comprises an active layer (Fig. 11, [0076]); and a current collector (1, [0040]), wherein the current collector (1) comprises an insulating substrate (10, [0105]) comprising a main region (111), and at least one tab region .

Claim(s) 6, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2005/0284750 A1) as applied to claim(s) 1, 9, and 16 above, and further in view of Arima et al. (US 2013/0177787 A1, hereinafter Arima).
Regarding claims 6 and 7, Nishimura discloses all claim limitations set forth above, but does not explicitly disclose a current collector:
wherein the current collector  further has at least one connecting hole passing through the tab region or passing through the tab region and the extended conductive layer;
wherein a conductive structure is infilled in the at least one connecting hole.
Arima discloses a current collector (11, [0057]) comprising an insulating substrate (13, [0059]) comprising a main region (F), and at least one tab region (E) extending outwardly from an end portion (G) of the main region (F, [0053]); a first conductive layer (14, [0059]); and at least one extended conductive layer (14) extending from the first conductive layer (14, [0057]); wherein the main region (F) comprises a first surface and a second surface facing away from the first surface (Fig. 4, [0053]); the at least one tab region (F) comprises a first extended surface and a second extended surface (Fig. 4, [0053]), the first extended surface extends from the first surface (Fig. 4, [0053]), the second extended surface extends from the second surface (Fig. 4, [0053]); the first conductive layer (14) covers the first surface (Fig. 5, [0057]), the at least one extended conductive layer (14) covers the first extended surface (Fig. 5, [0057]); and each of the at least one tab region (E) and the corresponding extended conductive layer (14) form a tab (11a, [0075]); wherein the current collector (1) further has at least one connecting hole (Fig. 22, [0141]) passing through the tab region (E) or passing through the tab region (E) and the extended 
Regarding claims 14 and 15, Nishimura discloses all claim limitations set forth above, but does not explicitly disclose an electrode plate:
wherein the current collector further has at least one connecting hole passing through the tab region or passing through the tab region and the extended conductive layer.
Arima discloses an electrode plate (10) comprising an active layer (12); and a current collector (11, [0057]), the current collector (11) comprises an insulating substrate (13, [0059]) comprising a main region (F), and at least one tab region (E) extending outwardly from an end portion (G) of the main region (F, [0053]); a first conductive layer (14, [0059]); and at least one extended conductive layer (14) extending from the first conductive layer (14, [0057]); wherein the main region (F) comprises a first surface and a second surface facing away from the first surface (Fig. 4, [0053]); the at least one tab region (F) comprises a first extended surface and a second extended surface (Fig. 4, [0053]), the first extended surface extends from the first surface (Fig. 4, [0053]), the second extended surface extends from the second surface (Fig. 4, [0053]); the first conductive layer (14) covers the first surface (Fig. 5, [0057]), the at least one extended conductive layer (14) covers the first extended surface (Fig. 5, [0057]); each of the at least one tab region (E) and the corresponding extended conductive layer (14) form a tab (11a, [0075]); . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–3, 5–10, 12–17, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although Nishimura (US 2005/0284750 A1) has been used in the current rejection, another embodiment of Nishimura has been used to teach the features of the current claims. The prior rejection of record used the current collector (50, FIG. 3B), whereas the current rejection uses the current collector (100, FIG. 31C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (WO 2020/168879 A1) discloses a current collector comprising an insulating substrate (1) comprising a main region comprising a first surface (11) and a second surface (12) facing away from the first surface (11, FIG. 1); and wherein the insulating substrate (1) comprises a tab region extending outwardly from an end portion of the main region (FIG. 1, [0039]), the tab region comprising a first extended surface and a second extended surface (FIG. 1, [0039]), the first extended surface extends from the first surface (11, [0039]), and the second 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725